Case: 11-30398       Document: 00511967170         Page: 1     Date Filed: 08/23/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                          August 23, 2012
                                     No. 11-30398
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk




UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee,

versus

CHRIS R. ORILLION, JR.,

                                                  Defendant-Appellant.




                   Appeal from the United States District Court
                       for the Middle District of Louisiana
                                No. 3:10-CR-58-1



Before SMITH, PRADO, and HIGGINSON, Circuit Judges.
PER CURIAM:*

       The attorney appointed to represent Chris Orillion, Jr., has moved for
leave to withdraw and has filed a brief in accordance with Anders v. California,
386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th Cir. 2011).


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 11-30398   Document: 00511967170     Page: 2   Date Filed: 08/23/2012

                                 No. 11-30398

Orillion has not filed a response. We have reviewed counsel’s brief and the rele-
vant portions of the record reflected therein. We concur with counsel’s assess-
ment that the appeal presents no nonfrivolous issue for appellate review. Accord-
ingly, the motion for leave to withdraw is GRANTED, counsel is excused from
further responsibilities herein, and the appeal is DISMISSED. See 5TH CIR.
R. 42.2.




                                       2